Title: To John Adams from Christian Lotter, 30 August 1785
From: Lotter, Christian
To: Adams, John


          
            May it please Your Excellency!
            Hague, September [August] the 30st: 1785.
          
          A Surprize, nourished from the contents of the inclosed from Messrs: Willink & Comp:, obliges me to an immediate address to Your Excellency, as those contents are quite the contrary to Your Excellency’s written and verbal promisses, to Stay in the Service, and that Your Excely: would graciously condescend to favour me with a recommendation to Your Successor.
          Your Excellency will graciously be pleased to consider an impossibility to leave the hotel at Such Short a notice having by Your own advice brought my Effects and Family into it, and by a candid prospect and reliance upon Such firm promisses as Yours have fairly given up my lodgings, and to look for new once, at this time when all decent lodgings are occupied, and too far remote from the place of my employment, to Seek for Shelter in an obscure corner, I am Sure, is not Your Excelys: desire, nor can they, be consistent with Your Principles, for they are too well Known to me, and upon those in return I have Serv’d You, equally responsable to God and Men; another impediment equally unpleasing to me is the removal of my effects back and forwards, and the expences occurring upon it.
          Messrs: Willink & Comp: are pleased to instruct me with the reason of this change, first, that the hotel conveniently can be Shut, is no doubt, but I assert that it will be more profitable to the hotel, when occupied, by which means it gets cleaned and aired at proper times, especially in rainy and Snowy Seasons, when, if no immediate assistance is at hand, the whole house would Stand under water; the Second is, that expences be Saved for Congress of which I have the honor to assure Your Excely: that I never intended to bring Congress any Single unnecessary, much less fraudulent expences in account, and in case this Should be the only reason for my quitting the hotel, I willingly Shall drop my Salary nor troubling the United States with any other expences; As for mentioning of the Turf, I have put up a provision in expectation of Your return to the Hague, otherwise for my own Consumption; and ready to Keep it to my own charge.
          Undeservedly as I have incurred Your Excellencys displeasure upon me, I most humbly beg of Suspention of the orders of Messrs: Willink, at least till I am properly provided with convenient lodgings.
          I most humbly request my obedient and dutiful Service to the Ladies, and remain with all possible respect / Your Excellencys / most devoted and humble Servant
          
            C: Lotter.
          
        